[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               OCTOBER 23, 2006
                                No. 06-10245                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                  D. C. Docket No. 04-01055-CV-T-24-TBM

GERALDINE DAR DAR,


                                                          Plaintiff-Appellant,

                                     versus

ASSOCIATED OUTDOOR CLUB, INC.,

                                                          Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (October 23, 2006)

Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Geraldine Dar Dar, proceeding pro se, filed suit in the United States District
Court for the Middle District of Florida against her former employer, Associated

Outdoor Club, Inc. (AOC), alleging hostile work environment and retaliation

claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2(a)

and 3(a). She subsequently amended her complaint to add, among others, claims

under the Florida Civil Rights Act of 1992 (FCRA).1

       Dar Dar alleged ten incidents of conduct, described below, that she contends

established a hostile work environment. She also alleged that AOC retaliated

against her for complaining about this conduct. AOC moved for summary

judgment on both the hostile work environment and retaliation claims. The district

court granted summary judgment as to nine of the incidents of conduct Dar Dar

alleged. It denied summary judgment as to the remaining incident of conduct and

as to the retaliation claim. The court then conducted a bench trial, finding in favor

of AOC on Dar Dar’s remaining claims.

       Dar Dar appeals both the partial grant of summary judgment and the adverse

judgment entered after the bench trial. She argues that the district court erred in

approximately thirteen ways. These arguments are best divided into three general

contentions: (1) that the district court erred in granting partial summary judgment,


       1
         Florida modeled its civil rights act after Title VII, and Florida courts have subsequently
applied Title VII case law to the FCRA. Harper v. Blockbuster Entm’t Corp., 139 F.3d 1385,
1387 (11th Cir. 1998). Consequently, the analysis of Title VII case law in this opinion applies to
Dar Dar’s FCRA claims as well.

                                                 2
(2) that the court erred in entering judgment for AOC on the hostile work

environment claim, and (3) that the court erred by entering judgment for AOC on

the retaliation claim. We consider each position in turn.

                                           I.

      Dar Dar’s first contention is that the district court erred by granting

summary judgment to AOC as to most of the alleged incidents of harassment. She

argues that each incident is relevant to establishing a hostile work environment and

that the district court incorrectly considered the alleged incidents of sexual

harassment in isolation rather than as a whole. We review de novo the district

court’s grant of summary judgment. Sierra Club v. Tenn. Valley Auth., 430 F.3d

1337, 1345-46 (11th Cir. 2005).

      Dar Dar alleged that while working as a pari-mutuel clerk at AOC, d/b/a

Tampa Greyhound Track, she was subjected to a sexual harassment because: (1) a

male clerk poked her in the side, (2) her co-workers asked her to accompany them

for drinks after work, (3) clerk Tony Guzman asked her if she wanted a woman to

bring her food like his girlfriend, clerk Charlyn Brodie, had brought him food, (4)

Guzman bumped her on the shoulder after she complained to management about

him, (5) she saw Brodie and Guzman on the street she lived on, (6) unknown

people let air out of her tires, (7) she witnessed a female clerk bring in a magazine



                                           3
that sold underwear with a “built-in-butt,” (8) clerk Robert Diez asked her whether

she had ever seen such an apparatus, (9) Guzman told her that while he was in the

men’s restroom, he saw an individual’s “whale of a dick,” and (10) she was

touched repeatedly on her buttocks by other clerks, including Joe Capitano, a male,

and Jean Reker, a female.

      The district court granted summary judgment as to all but the last incident of

conduct, the repeated touching of Dar Dar’s buttocks by other clerks. It found that

the first seven incidents were not based upon Dar Dar’s sex, and that incidents

eight and nine—Diez asking Dar Dar if she had ever seen a “built-in-butt” and

Guzman commenting about seeing a “whale of a dick”—were isolated incidents

not sufficiently severe or pervasive to create a hostile working environment. The

court concluded that Dar Dar’s allegations that people kept touching her buttocks,

however, created a genuine issue of material fact for trial. We agree with the

district court that summary judgment was appropriate as to the first seven

incidents. We hold, however, that incidents eight and nine should not have been

resolved at summary judgment under the circumstances of this case.

      Title VII prohibits “hostile work environment” sexual harassment. See

Walton v. Johnson & Johnson Servs., Inc., 347 F.3d 1272, 1279 (11th Cir. 2003).

To establish a prima facie case of hostile work environment sexual harassment, a



                                          4
plaintiff must show that: (1) she belongs to a protected group, (2) she has been

subject to unwelcome harassment, (3) the harassment was based upon her sex, (4)

the harassment “was sufficiently severe or pervasive to alter the terms and

conditions of employment and create a discriminatorily abusive working

environment,” and (5) the employer is responsible for such an environment. Id. at

1279–80.

      The Supreme Court has identified four factors to consider in determining

whether harassing conduct is sufficiently severe or pervasive to alter an

employee’s terms or conditions of employment: (1) “the frequency of the

discriminatory conduct,” (2) the severity of the conduct, (3) whether the conduct

“is physically threatening or humiliating, or a mere offensive utterance[,] and” (4)

whether the conduct “unreasonably interferes with the employee’s job

performance.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 23, 114 S. Ct. 367, 371

(1993).

      “Establishing that harassing conduct was sufficiently severe or pervasive to

alter an employee’s terms or conditions of employment includes a subjective and

an objective component.” Mendoza v. Borden, Inc., 195 F.3d 1238, 1246 (11th

Cir. 1999). Whether the objective component has been satisfied “can be

determined only by looking at all the circumstances.” Harris, 510 U.S. at 23, 114



                                          5
S. Ct. at 371. Courts must “examine the conduct in context, not as isolated acts,

and determine under the totality of the circumstances whether the harassing

conduct is sufficiently severe or pervasive” to create a hostile working

environment. Mendoza, 195 F.3d at 1246.

      Dar Dar’s first seven instances of alleged harassment are easy to resolve.

The district court found that they were neither sexual in nature nor based on Dar

Dar’s sex. We agree. However, the district court dismissed incidents eight and

nine—Diez asking Dar Dar if she had ever seen “built-in-butt” and Guzman

commenting about seeing a “whale of a dick”—for a different reason. It

considered each incident in turn and found them each to be “isolated.” This

method of analysis is inconsistent with Supreme Court and circuit precedent. Both

the Supreme Court and this circuit has held that the severity and pervasiveness of

“harassing conduct” is judged “under the totality of the circumstances.” Mendoza,

195 F.3d at 1246; see Oncale v. Sundowner Offshore Servs., 523 U.S. 75, 81, 118

S. Ct. 998, 1002-03 (1998); Harris, 510 U.S. at 23, 114 S. Ct. at 371. The district

court should have examined incidents eight, nine and ten “in context, not as

isolated acts.” Mendoza, 198 F.3d at 1246. Breaking the alleged harassing

conduct down act-by-act and then concluding that each act is “isolated” is a bit like

executing a self-fulfilling prophecy; every act viewed individually appears



                                          6
isolated.

       Applying the totality of the circumstances test, we hold that incidents eight

and nine cannot be resolved at the summary judgment stage. If Dar Dar’s only two

allegations were of Diez and Guzman’s crude comments, we would readily agree

with the district court that these instances are not even close to severe enough or

pervasive enough to alter the terms or conditions of Dar Dar’s employment. But

Dar Dar also alleged that she was touched repeatedly on her buttocks by other

clerks, and the district court found that this allegation raised a genuine issue of

material fact for trial. It is impossible for incident ten to survive summary

judgment and for incidents eight and nine to falter. If Dar Dar’s allegation that she

was touched on her buttocks was, by itself, sufficient to create a genuine issue for

trial under the totality test, then this allegation plus two additional allegations of

sexual conduct must necessarily do so as well.2 Consequently, we AFFIRM the

district court’s partial grant of summary judgment as to incidents one through

seven and REVERSE it as to incidents eight and nine.

       However, the district court need not conduct any additional evidentiary

proceedings on remand if it determines that even if Dar Dar’s allegations about


       2
          By contrast, the district court’s grant of summary judgment on the first seven incidents
is proper. Because those incidents were not sexual in nature, they do not constitute “harassing
conduct” to which the totality of circumstances test can be applied. See Mendoza, 195 F.3d at
1246 (applying the test of severity and pervasiveness to “harassing conduct.”)

                                                 7
incidents eight and nine are true, that conduct when added to incident ten still does

not total sexual harassment. We leave that decision to the district court.

                                            II.

       Dar Dar’s second contention is that the district court erred in entering

judgment for AOC on her hostile work environment claim. Because the district

court did not consider evidence of two relevant instances of conduct at trial, we

cannot determine how it would have ruled had it done so. Therefore, we VACATE

the order entering judgment on Dar Dar’s hostile work environment claim and

REMAND for a determination as to whether consideration of these additional

instances alters the court’s resolution of that claim. What we said in the previous

paragraph about the possibility that no new evidentiary proceedings will be

required applies here as well.

                                           III.

       Finally, Dar Dar contends that the district court erred when it entered

judgment for AOC on her retaliation claim. “We review the district court’s

findings of fact for clear error and its analysis of law de novo.” Doe v. Dekalb

County Sch. Dist., 145 F.3d 1441, 1445 (11th Cir. 1998) (reviewing bench trial of

claim brought pursuant to the Americans with Disabilities Act); see also Fed. R.

Civ. P. 52(a) (stating that a district court’s findings of fact in a bench trial “shall



                                             8
not be set aside unless clearly erroneous”). “Findings based on the credibility of

witnesses demand even greater deference to the trial court’s findings . . . .” Burrell

v. Bd. of Trs. of Ga. Military Coll., 125 F.3d 1390, 1394 (11th Cir. 1997)

(quotations omitted). Furthermore, “[w]hen there are two permissible views of the

evidence, the factfinder’s choice between them cannot be clearly erroneous.” Id.

(quotations omitted).

      Dar Dar alleged that AOC retaliated against her by: (1) terminating her

employment in May 2003 after she complained about the harassment in November

2002, and (2) creating a supervisor’s log in January 2003, which contained three

complaints against her—two for being rude to customers and one for refusing to

serve a customer.

      In order to establish a claim of retaliation, Plaintiff must prove by a

preponderance of the evidence that: (1) she engaged in a statutorily protected

activity, (2) an adverse employment action occurred, and (3) the adverse action

was related to her protected activities. Coutu v. Martin County Bd. of County

Comm’rs, 47 F.3d 1068, 1074 (11th Cir. 1995). To constitute an adverse action,

an “employer’s challenged action . . . would have [to have] been material to a

reasonable employee.” Burlington N. & Santa Fe Ry., Co. v. White, ___ U.S. ___,

___, 126 S. Ct. 2405, 2410 (2006) (internal quotations omitted). Material actions



                                           9
are those that “could well dissuade a reasonable worker from making or supporting

a charge of discrimination.” Id. at 2409.

       The district court found that Dar Dar’s complaints of harassment could

constitute statutorily protected activity and that her termination was an adverse

employment action.3 However, the court concluded that she had failed to prove

causation by a preponderance of the evidence. The district court did not clearly

err.

       Dar Dar last complained of harassment in November 2002, but she was not

terminated until May 2003. The length of time between her complaints and her

termination weighs against a finding of causation. See Clark County Sch. Dist. v.

Breeden, 532 U.S. 268, 273-74, 121 S. Ct. 1508, 1511 (2001) (relying on cases that

held a 3-month period and a 4-month period were insufficient to support causation

to hold that the 20-month period before the court was also insufficient). Dar Dar

elicited testimony from a former manager that one of her supervisors at the track

felt that she complained too much and was looking to fire her. However, the

former manager’s statement occurred sometime in 2001, approximately a year-and-



       3
          The district court did not explicitly address Dar Dar’s claim that the creation of the
supervisor’s log was an adverse action. It was not. The creation of a complaint log only
becomes “material to a reasonable employee” once the employer uses that log as the basis for
disciplining or terminating the employee. Burlington, ___ U.S. at ___, 126 S. Ct. at 2409. Thus,
Dar Dar’s termination was the adverse action, not the creation of the complaint log.

                                               10
a-half prior to Dar Dar’s termination. During the intervening time, Dar Dar

received multiple complaints for behaving rudely to customers and for refusing to

serve a customer. The district court explicitly determined that AOC’s managers

were credible when they testified that Dar Dar was terminated based on these

complaints. We grant deference to the credibility determinations of the district

court, Burrell, 125 F.3d at 1394, and find that it did not clearly err. We therefore

AFFIRM the judgment in favor of AOC on Dar Dar’s retaliation claim.

      REVERSED in part, VACATED and REMANDED in part, and

AFFIRMED in part.




                                          11